At a Court of Vice Admiralty held at Newport In the Colony of Rhode Island on Thursday the Thirtieth of June A. D. 1748
*475Present the HonWe Wm Strengthfield Esqr Dep: Judge
The Court being opened. The Petition of Benjm Carr was read in Court And his Honr the Dep: Judge gave his Decree And the Court was adjourned untill further notice.
Mr Godfrey Mallbone, Samuel Vernon, William Vernon and Samuel Frebody comes into Court and acknowledge themselves to be Indebted to our Sovereign Lord the King. In the Penal Sum of Two Thousand Pounds Current Money of the Colony of Rhode Island Old Tenor with Conditions that if they or either of them, shall pay or cause to be paid unto Joseph Wanton Esqr D. Collector of the Customs for the Port of Newport, The Duty of Five Shillings Sterling for every Hundred of Sugar so Libelled, provided always the sa Sugars shall be sold and consumed in this Colony.
Test Godfrey Mallbone (L. S.)
Thos Vernon Sam Vernon (L.S.) Wm Vernon (L.S.) Sam11 Freebody (L.S.)